       Case 2:18-cr-00242-ILRL-KWR Document 38 Filed 11/06/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

VERSUS                                                    NO. 18-242

DAVID HANSON AND                                          SECTION "B”(4)
CLIFFORD “SKIP” KEEN

                                         ORDER

       Considering      the        government’s     “Unopposed    Motion      and

Incorporated Memorandum to Continue Sentencing Hearing” (Rec. Doc.

37),

       IT IS ORDERED that the motion to continue is GRANTED. The

sentencing, currently scheduled for November 20, 2019, is hereby

CONTINUED to August 5, 2020 at 2:00 p.m. However, the government

shall file a motion for an earlier sentencing date within 7 days

after     resolution   of     U.    S.   v.    Strain,   Cr#19-173"H",   if   the

resolution of that case occurs before July 2020.

        New Orleans, Louisiana this 5th day of November, 2019



                                         ___________________________________
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                           1
